DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Element 108`, the LGP of paragraph [0040], is not referred to as 108` in Fig. 3, instead it is referred to as 108.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0046], the phrase “hummingbird alarm unit” is used. Examiner is unsure what this refers to.
In paragraphs [0054]-[0055], the font size is not the same as the rest of the specification.
Appropriate correction is required.

Claim Objections
Claims 3-5, 8-10, 16, and 18 are objected to because of the following informalities:
Regarding claim 3, the term “luminescence structure” should be “luminescence emitting structure” as in parent claim 1.
Regarding claim 4, the term “luminescence structure” should be “luminescence emitting structure” as in independent claim 1.
Regarding claim 4, the phrase “a luminescent material that emit a cold light” should be “a luminescent material that emits a cold light”.
Regarding claim 5, the term “luminescence structure” should be “luminescence emitting structure” as in independent claim 1.
Regarding claim 8, the term “luminescence structure” should be “luminescence emitting
Regarding claim 9, the term “luminescence structure” should be “luminescence emitting structure” as in independent claim 1.
Regarding claim 10, the term “luminescence structure” should be “luminescence emitting structure” as in independent claim 1.
Regarding claim 16, the term “luminescence structure” should be “luminescence emitting structure” as in independent claim 1.
Regarding claim 18, the term “luminescence structure” should be “luminescence emitting structure” as in independent claim 18.
Appropriate correction is required.

Claim Interpretation
	The term “cold light” is being interpreted as meaning light emitted from a non-incandescent source. Light emitted by LEDs meet the limitation because LEDs are non-incandescent light sources. The instant specification shows support for this interpretation (specification as filed, paragraphs [0038]-[0041]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the inner wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 16-17 are rejected for the same reason as the base claim upon which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 is dependent on claim 6, but claim 6 has been cancelled and the bulk of claim 6’s claim limitation has been moved to claim 1.
Dependent claims 8-17 are rejected for the same reason as the base claim upon which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (“Smart Thin Hydrogel Coatings Harnessing Hydrophobicity and Topography to Capture and Release Cancer .
Regarding claim 1, Wang discloses a culture device (pg. 4698, last paragraph to pg. 4699, first paragraph; “cells are significantly captured onto the hydrogel coatings”; Supporting Information section, Fig. S2) comprising: 
a temperature sensitive layer (pg. 4697 second and third paragraphs “thermoresponsive hydrogel coatings”; Fig. 1, PNIPAAm hydrogel).
Wang also discloses a thermal insulating layer (pg. 4697, last paragraph to pg. 4698, first paragraph; Supporting Information section, Fig. S2, “nanostructured coated glass slides”) below the temperature sensitive layer (pg. 4697 second and third paragraphs “thermoresponsive hydrogel coatings”; Fig. 1, PNIPAAm hydrogel).
Wang does not disclose:
a luminescence emitting structure connected and overlapped with the temperature sensitive layer and configured to emit a cold light to travel through the temperature sensitive layer; and
a thermal insulating layer disposed between the temperature sensitive layer and the luminescence emitting structure and including a heat insulating material;
wherein the temperature sensitive layer comprises at least one selected from the group consisting of poly N-tetrahydrofurfuryl acrylamide, and poly N-n-propyl acrylamide

In the analogous art of imaging a cell culture vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the luminescence emitting structure of Allano in order to be able to see and record images of the cells growing in the cell culture device.
Regarding 2) of claim 1, assuming that the layer of Wang is deemed to not satisfy the claim limitation of a thermal insulating layer, Finer discloses a thermal insulating layer (paragraphs [0013]-[0014] and [0020]-[0021] and Table 1; “Polystyrene … used in the manufacture of Petri dishes”) including a heat insulating material (paragraphs [0013]-[0014] and [0020]-[0021] and Table 1; “Polystyrene … used in the manufacture of Petri dishes”).
In the analogous art of Petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify modified Wang with a standard Petri dish of Finer in order to insulate the cell culture sample from temperature fluctuations, such as those from taking the sample out of the incubator and having it sit at room temperature, as is the case while analyzing the cell culture with an external microscope.
Regarding the phrase “a thermal insulating layer disposed between the temperature sensitive layer and the luminescence emitting structure and including a heat insulating material”, Wang also discloses using a standard Petri dish to house the cell culture device with the thermal insulating layer (pg. 4699, first paragraph, “pipetted into petri-dish to immerse the modified coatings”). This structural design would satisfy the claim limitation above using only Wang in view of Allano, with Finer as only an evidentiary reference. In addition, a standard Petri dish is 
Regarding 3) of claim 1, Ronfard discloses that the temperature sensitive layer comprises poly N-n-propyl acrylamide (paragraph [0023] a polymer prepared by polymerizing monomers of “N-n-propyl acrylamide”).
In the analogous art of temperature-responsive cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the N-isopropyl acrylamide (Wang, pg. 4697 second and third paragraphs “thermoresponsive hydrogel coatings”; Fig. 1, PNIPAAm hydrogel) of modified Wang with the poly N-n-propyl acrylamide of Ronfard in order to lower the critical solution temperature of the homopolymer from 32°C to 21°C (Ronfard, paragraph [0023]). A simple substitution from N-isopropyl acrylamide to poly N-n-propyl acrylamide would yield similar results – detachment of the cells from the polymer substrate – at about a cool room temperature (at 20°C). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (“Smart Thin Hydrogel Coatings Harnessing Hydrophobicity and Topography to Capture and Release Cancer Cells”) in view of Allano (US 2015/0278575) and Ronfard (US 2008/0009064) as evidenced by Finer (US 2007/0020753), further in view of Hamada (US 2008/0129927) or Wang (“Smart Thin Hydrogel Coatings Harnessing Hydrophobicity and Topography to Capture and Release Cancer Cells”) in view of Allano (US 2015/0278575), Finer (US 2007/0020753), and Ronfard (US 2008/0009064), further in view of Hamada (US 2008/0129927).
Regarding claim 3, Wang does not disclose that the luminescence structure comprises scattering particles dispersed therein.

In the analogous art of imaging a cell culture vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the luminescence emitting structure of Allano in order to be able to see and record images of the cells growing in the cell culture device.
If the light diffuser of Allano is deemed to not satisfy the claim limitation above, Hamada discloses that the luminescence structure (Paragraph [0097], Fig. 2 “backlight unit”) comprises scattering particles (paragraph [0194] “fine particles”) dispersed therein (paragraph [0194] “fine particles of titanium oxide are not exposed to the surface”).
In the analogous art of backlighting, it would have been obvious to one skilled in the art before the effective filing date to modify modified Wang with the light scattering particles of Hamada in order to reflect light in a direction that is substantially not perpendicular to the plane of light emission; this would improve optical properties of the backlight unit (Hamada, paragraph [0194]). In addition, the diffuse scattering of light is already known in the art of cell culture, based on Allano, above.

Claims 4-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (“Smart Thin Hydrogel Coatings Harnessing Hydrophobicity and Topography to Capture and Release Cancer Cells”) in view of Allano (US 2015/0278575), Ronfard (US 2008/0009064), and Hamada (US 2008/0129927) as evidenced by Finer (US 2007/0020753) as applied to claim 3, further in view of Phillips (US 6,375,864) or Wang (“Smart Thin Hydrogel Coatings Harnessing Hydrophobicity and Topography to Capture and Release Cancer Cells”) in view of Allano (US .
Regarding claim 4, Wang does not disclose that the luminescence structure comprises a luminescent material that emit a cold light after being excited by light or electricity; and the luminescent material comprises at least one selected from the group consisting of fluorescent materials, and phosphorescent materials.
	Allano discloses that a luminescence structure (paragraph [0140] “light emitting diodes”) comprises a luminescent material (implicit property of light emitting diodes) that emit a cold light (implicit for light emitting diodes, and temperature of LEDs can be controlled by switching LEDs off (paragraph [0143])) after being excited by light or electricity (implicit for LEDs to be excited by electricity); and the luminescent material comprises at least one selected from the group consisting of fluorescent materials (implicit to the LED to have an electrically stimulated fluorescent material), and phosphorescent materials.
In the analogous art of imaging a cell culture vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the luminescence emitting structure of Allano in order to be able to see and record images of the cells growing in the cell culture device.
	Assuming that Allano is deemed to not disclose this claim limitation, Phillips discloses this claim limitation. Phillips discloses a luminescence structure (col. 2, lines 36-45 “phosphorescent plastic articles”) comprises a luminescent material (col. 2, lines 60-67 and col. 3, lines 1-23) that emit a cold light (implicit to fluorescent and phosphorescent materials) after being excited by light (col 5, lines 24-38 “excitation with a standard light source”) or electricity; 
	In the analogous art of phosphorescent lighting, it would have been obvious to one skilled in the art before the effective filing date to modify modified Wang with the phosphorescent plastic material of Phillips in order to light the cell culture via a cold light source to be able to image the cells without light-related temperature changes.
	Regarding claim 5, modified Wang teaches that the temperature sensitive layer (see claim 1 rejection combination) is configured to be disengaged (Fig. S2, image set “a”) when the temperature exceeds a preset range (temperature ranging towards 37°C).
	Wang does not disclose the luminescence structure.
	Allano discloses that a luminescence structure (paragraph [0140] “light emitting diodes”).
In the analogous art of imaging a cell culture vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the luminescence emitting structure of Allano in order to be able to see and record images of the cells growing in the cell culture device.
	Assuming that Allano is deemed to not disclose this claim limitation, Phillips discloses a luminescence structure (col. 2, lines 36-45 “phosphorescent plastic articles”).
In the analogous art of phosphorescent lighting, it would have been obvious to one skilled in the art before the effective filing date to modify modified Wang with the phosphorescent plastic material of Phillips in order to light the cell culture via a cold light source to be able to image the cells without light-related temperature changes.
	Regarding claim 7, Wang discloses a vessel body (pg. 4699, first paragraph, “petri-dish”), wherein the vessel body (pg. 4699, first paragraph, “petri-dish”) comprises a bottom wall 
Regarding claim 8, modified Wang teaches the temperature sensitive layer (see claim 1 rejection), the accommodating space (implicit to a Petri dish), and the vessel body (pg. 4699, first paragraph, “petri-dish”).
Wang does not disclose that the illumination structure comprises:
	a light guide plate (LGP) overlapped with the temperature sensitive layer and disposed in the accommodating space; and
	a light source disposed on an outside of the vessel body.
	Allano discloses a light source (paragraph [0140] “light emitting diodes”) disposed on an outside (paragraphs [0139]-[0140] and Figs. 3 and 4a) of the vessel body (paragraph [0139], “Petri dish”).
Allano discloses a light diffuser (paragraph [0143]). Such a light diffuser would implicitly act as a light guide plate.
In the analogous art of imaging a cell culture vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the luminescence emitting structure of Allano in order to be able to see and record images of the cells growing in the cell culture device.
If it is deemed that Allano does not disclose the claim limitation above, Hamada discloses the claim limitation above.
Hamada discloses:

	a light source (paragraph [0097]; Fig. 2, element 50; “LEDs”).
In the analogous art of backlighting, it would have been obvious to one skilled in the art before the effective filing date to modify modified Wang with the light guide plate and outside light source of Hamada in order to reflect light towards the cell culture so that it can be imaged.
	Regarding claim 9, modified Wang teaches the accommodating space (implicit to a Petri dish) and the temperature sensitive layer (see claim 1 rejection).
	Wang does not disclose that the luminescence structure comprises a plurality of luminescence LED light sources in the accommodating space, the plurality of luminescence LED light sources being arranged in a matrix in multiple rows and multiple columns, and overlapped with the temperature sensitive layer.
	Allano discloses that the luminescence structure (paragraph [0140] “light emitting diodes”) comprises a plurality of luminescence LED light sources (paragraph [0140] “light emitting diodes”), the plurality of luminescence LED light sources (paragraph [0140] “light emitting diodes”) being arranged in a matrix in multiple rows and multiple columns (paragraph [0140], Fig. 4a).
In the analogous art of imaging a cell culture vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the luminescence emitting structure of Allano in order to be able to see and record images of the cells growing in the cell culture device.
Regarding the entire limitation, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the LEDs to be inside an accommodating space in order to reduce the need for a light guide plate and a diffuser to be only 
	Regarding claim 10, modified Wang discloses the vessel body (pg. 4699, first paragraph, “petri-dish”) and the temperature sensitive layer (see claim 1 rejection).
	Wang does not disclose an electrode wiring layer arranged in the vessel body and disposed on a side of the luminescence structure facing away from the temperature sensitive layer.
	Allano discloses a luminescence structure (paragraph [0140] “light emitting diodes”).
	Although Allano does not disclose “an electrode wiring layer arranged in the vessel body and disposed on a side of the luminescence structure facing away from the temperature sensitive layer”, it would have been obvious to one skilled in the art before the effective filing date to modify the luminescence structure of Allano with an electrode wiring layer in the configuration stated above in order to power the LEDs used for imaging the cell culture.
In the analogous art of imaging a cell culture vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the luminescence emitting structure of Allano in order to be able to see and record images of the cells growing in the cell culture device.
	
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (“Smart Thin Hydrogel Coatings Harnessing Hydrophobicity and Topography to Capture and Release Cancer Cells”) in view of Allano (US 2015/0278575), Ronfard (US 2008/0009064), Hamada (US 2008/0129927), and Phillips (US 6,375,864) as evidenced by Finer (US 2007/0020753) as .
Regarding claim 11, Wang discloses the side wall (implicit to a Petri dish) of the vessel body (pg. 4699, first paragraph, “petri-dish”).
Wang does not disclose a temperature regulating layer disposed on the side wall of the vessel body.
Yang discloses a temperature regulating layer (paragraphs [0022] and [0024]; Figs. 1 and 3-5, element 2).
In the analogous art of temperature sensitive cell sheet devices, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the temperature regulating layer of Yang in order to keep the temperature of the cells at the correct level for the growth of cells.
Modified Wang does not disclose a temperature regulating layer disposed on the side wall of the vessel body. However, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the temperature regulating layer to be on the side wall of the vessel body in order to backlight the bottom of the vessel body for imaging while keeping the temperature of the entire culture at a setpoint temperature proper for the growth of cells.
Regarding claim 12, modified Wang teaches the vessel body (pg. 4699, first paragraph, “petri-dish”) and the culture vessel device of claim 7 (see claim 7 rejection).

Yang discloses a fixing element (paragraph [0022]; Figs. 1-5, element 1) comprising at least two positioning blocks (paragraph [0022]; Figs. 1-5, element 8) disposed on the outside of the vessel body (paragraph [0022]; Figs. 1-5, element 3) and configured to fix the culture device (paragraph [0011]; Fig. 1).
In the analogous art of temperature sensitive cell sheet devices, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the fixing element of Yang in order to keep the vessel body in close contact with the temperature regulating layer (Yang, paragraph [0022]).
Regarding claim 13, Wang does not disclose each positioning block being provided with a positioning slot.
Yang discloses each positioning block (paragraph [0022]; Figs. 1-5, element 8) being provided with a positioning slot (paragraph [0022]; Figs. 1-5, element 7).
In the analogous art of temperature sensitive cell sheet devices, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the positioning blocks and corresponding slots of Yang in order to keep the vessel body in close contact with the temperature regulating layer (Yang, paragraph [0022]).
Regarding claim 14, Wang discloses the vessel body (pg. 4699, first paragraph, “petri-dish”).
Wang does not disclose that the fixing element is a positioning rack; and the vessel body is disposed in the positioning rack.

In the analogous art of temperature sensitive cell sheet devices, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the positioning rack of Yang in order to keep the vessel body in close contact with the temperature regulating layer (Yang, paragraph [0022]).
Regarding claim 15, Wang does not disclose that the temperature regulating layer is disposed on the inner wall of the positioning rack.
Yang discloses that the temperature regulating layer (paragraphs [0022] and [0024]; Figs. 1 and 3-5, element 2) is disposed on the inner wall (Figs. 1, 3-5) of the positioning rack (paragraph [0022]; Figs. 1-5, element 1).
In the analogous art of temperature sensitive cell sheet devices, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the positioning rack of Yang in order to keep the vessel body in close contact with the temperature regulating layer (Yang, paragraph [0022]).
In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the temperature regulating layer to be on a side wall rather than a bottom as is shown in Yang in order to backlight the bottom of the vessel body for imaging while keeping the temperature of the entire culture at a setpoint temperature proper for the growth of cells.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (“Smart Thin Hydrogel Coatings Harnessing Hydrophobicity and Topography to Capture and Release Cancer Cells”) in view of Allano (US 2015/0278575), Ronfard (US 2008/0009064), Hamada (US 2008/0129927), Phillips (US 6,375,864), and Yang (CN 102329727) (machine translation) as evidenced by Finer (US 2007/0020753) as applied to claim 3, further in view of Endo (US 2017/0011510) or Wang (“Smart Thin Hydrogel Coatings Harnessing Hydrophobicity and Topography to Capture and Release Cancer Cells”) in view of Allano (US 2015/0278575), Finer (US 2007/0020753), Ronfard (US 2008/0009064), Hamada (US 2008/0129927), Phillips (US 6,375,864), and Yang (CN 102329727) (machine translation) as applied to claim 3, further in view of Endo (US 2017/0011510).
Regarding claim 16, modified Wang discloses a surface of the temperature sensitive layer (see claim 1 rejection) facing away from the luminescence structure (paragraph [0140] “light emitting diodes”).
Wang does not disclose an image recording device and a display unit electrically connected with each other,
wherein the image recording device including any one of a CCD image sensor, an infrared image sensor, and an electronic microscope is configured to acquire an image of a surface of the temperature sensitive layer facing away from the luminescence structure; and
the display unit including any one of a liquid crystal display, an organic light-emitting display, and other displays capable of displaying images is configured to display the image acquired by the image recording device.
Allano discloses an image recording device (paragraph [0119]; Fig. 3, element 254) and a display unit (paragraph [0120]) electrically connected with each other (paragraphs [0119]-
In the analogous art of imaging a cell culture vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of modified Wang with the luminescence emitting structure of Allano in order to be able to see and record images of the cells growing in the cell culture device.
Regarding the limitation “an infrared sensor” it would have been obvious to one skilled in the art before the effective filing date to modify the invention of modified Wang with an infrared sensor in order to capture images of the cells in the infrared spectrum; the infrared spectrum is already disclosed (Allano, paragraph [0164]) as well as a camera (Allano, paragraph [0119]; Fig. 3, element 254).
Modified Wang does not disclose the display unit including any one of a liquid crystal display, an organic light-emitting display, and other displays capable of displaying images is configured to display the image acquired by the image recording device.
Endo discloses the display unit including any one of a liquid crystal display (paragraph [0054]; Fig. 4A, element 104), an organic light-emitting display, and other displays capable of displaying images is configured to display (paragraph [0054]) the image acquired (paragraph [0054]) by the image recording device (paragraph [0054]).
In the analogous art of image processing of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the display unit of modified Wang with the liquid crystal display of Endo in order to display the image of the culture vessel on a display for the user to double-check if the image is captured correctly.
claim 17, Wang does not disclose a temperature sensor and an alarm device electrically connected with each other, wherein
the temperature sensor is configured to measure a temperature in the accommodating space of the vessel body; and 
the alarm device is configured to give an alarm according to the temperature measured by the temperature sensor.
Yang discloses a temperature sensor (paragraph [0024]; claim 4; Figs. 1 and 3-5, element 5) and an alarm device (paragraph [0024]; claim 5) electrically connected with each other (paragraph [0024]), wherein
the temperature sensor (paragraph [0024]; claim 4; Figs. 1 and 3-5, element 5) is configured to measure a temperature (implicit that this would occur) in the accommodating space of the vessel body (paragraph [0022]; Figs. 1-5, element 3); and 
the alarm device (paragraph [0024]; claim 5) is configured to give an alarm (paragraph [0024]) according to the temperature measured by the temperature sensor (paragraph [0024]; claim 4; Figs. 1 and 3-5, element 5).
In the analogous art of temperature sensitive cell sheet devices, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the temperature sensor and alarm device of Yang in order to notify a user that the vessel body is at the correct temperature for cell culture, or else otherwise notify a user of imminent sub-optimal temperatures.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (“Smart Thin Hydrogel Coatings Harnessing Hydrophobicity and Topography to Capture and Release Cancer .
	Regarding claim 18, Wang discloses a cell culture method using a culture device (pg. 4698, last paragraph to pg. 4699, first paragraph; “cells are significantly captured onto the hydrogel coatings”; Supporting Information section, Fig. S2), wherein the culture device (pg. 4698, last paragraph to pg. 4699, first paragraph; “cells are significantly captured onto the hydrogel coatings”; Supporting Information section, Fig. S2) comprises: a temperature sensitive layer (pg. 4697 second and third paragraphs “thermoresponsive hydrogel coatings”; Fig. 1, PNIPAAm hydrogel); and placing cells to be cultured (pg. 4698, last paragraph to pg. 4699, first paragraph; “cells are significantly captured onto the hydrogel coatings”; Fig. 3A) on a side of the temperature sensitive layer (pg. 4697 second and third paragraphs “thermoresponsive hydrogel coatings”; Fig. 1, PNIPAAm hydrogel).
Wang also discloses a thermal insulating layer (pg. 4697, last paragraph to pg. 4698, first paragraph; Supporting Information section, Fig. S2, “nanostructured coated glass slides”) below the temperature sensitive layer (pg. 4697 second and third paragraphs “thermoresponsive hydrogel coatings”; Fig. 1, PNIPAAm hydrogel).
	Wang does not disclose:
a luminescence emitting structure connected and overlapped with the temperature sensitive and configured to emit a cold light to travel through the temperature sensitive layer
a thermal insulating layer disposed between the temperature sensitive layer and the luminescence emitting structure and including a heat insulating material
the temperature sensitive layer comprises at least one selected from the group consisting of poly N-tetrahydrofurfuryl acrylamide, and poly N-n-propyl acrylamide
a side of the temperature sensitive layer facing away from the luminescence structure
emitting luminescence to travel through the temperature sensitive layer and irradiating the cells to be cultured by the luminescence structure.
Regarding 1) of claim 18, Allano discloses a luminescence emitting structure (paragraph [0140] “light emitting diodes”) configured to emit a cold light (implicit for light emitting diodes, and temperature of LEDs can be controlled by switching LEDs off (paragraph [0143])).
In the analogous art of imaging a cell culture vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the luminescence emitting structure of Allano in order to be able to see and record images of the cells growing in the cell culture device.
Regarding 2) of claim 18, assuming that the layer of Wang is deemed to not satisfy the claim limitation of a thermal insulating layer, Finer discloses a thermal insulating layer (paragraphs [0013]-[0014] and [0020]-[0021] and Table 1; “Polystyrene … used in the manufacture of Petri dishes”) including a heat insulating material (paragraphs [0013]-[0014] and [0020]-[0021] and Table 1; “Polystyrene … used in the manufacture of Petri dishes”).

Regarding the phrase “a thermal insulating layer disposed between the temperature sensitive layer and the luminescence emitting structure and including a heat insulating material”, Wang also discloses using a standard Petri dish to house the cell culture device with the thermal insulating layer (pg. 4699, first paragraph, “pipetted into petri-dish to immerse the modified coatings”). This structural design would satisfy the claim limitation above using only Wang in view of Allano, with Finer as only an evidentiary reference. In addition, a standard Petri dish is implicitly optically clear and would allow the luminescence emitting structure of Allano, above, to emit a cold light to travel through the temperature sensitive layer in part 1) of claim 1.
Regarding 3) of claim 18, Ronfard discloses that the temperature sensitive layer comprises poly N-n-propyl acrylamide (paragraph [0023] a polymer prepared by polymerizing monomers of “N-n-propyl acrylamide”).
In the analogous art of temperature-responsive cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the N-isopropyl acrylamide (Wang, pg. 4697 second and third paragraphs “thermoresponsive hydrogel coatings”; Fig. 1, PNIPAAm hydrogel) of modified Wang with the poly N-n-propyl acrylamide of Ronfard in order to lower the critical solution temperature of the homopolymer from 32°C to 21°C (Ronfard, paragraph [0023]). A simple substitution from N-isopropyl acrylamide to poly N-n-
	Regarding 4) of claim 18, Wang already discloses placing cells to be cultured on a side of the temperature sensitive layer (see claim 18 rejection, above). In addition, modified Wang already teaches the luminescence structure (see claim 18 rejection, above). It would have been obvious to one skilled in the art before the effective filing date to modify the temperature sensitive layer to have a side facing away from the luminescence structure in order to be able to culture the cells on one side of the temperature sensitive layer and have the other side able to be in contact with a heat insulating material, and below that, the luminescence structure. This configuration would be useful for imaging cells through a backlight while keeping the cells at the correct temperature.
	Regarding 5) of claim 18, Wang already discloses the cells to be cultured (pg. 4698, last paragraph to pg. 4699, first paragraph; “cells are significantly captured onto the hydrogel coatings”; Fig. 3A).
 Allano discloses emitting luminescence (paragraph [0140] “light emitting diodes”) and the luminescence structure (paragraph [0140] “light emitting diodes”). 
In the analogous art of imaging a cell culture vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Wang with the luminescence emitting structure of Allano in order to be able to see and record images of the cells growing in the cell culture device.
As an evidentiary reference, Wedel discloses that is it possible to emit light (pg. 14, Fig. 9 caption, “[Symbol font/0x6C] = 700 nm”) to travel through the temperature sensitive layer (pg. 14, Fig. 9 caption; 

    PNG
    media_image1.png
    584
    682
    media_image1.png
    Greyscale

Wedel, Fig. 9. Normalized light attenuation curves

Knowing that such light transmission could occur, regarding limitation 5) of claim 18, it would have been obvious to one skilled in the art before the effective filing date to irradiate the cells to be cultured by the luminescence structure as in modified Wang in order to be able to image the cells via a backlight while still providing a temperature sensitive layer for the culturing of cells.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakayama (US 2018/0355296) – This invention is a cell culture container with a temperature-sensitive polymeric coating, including N-isopropyl acrylamide, also known as NIPAM.
Miyaura (WO 2016/043216) (machine translation)– This invention is a container such as a petri dish for cell culture with a temperature sensor.
Pedersen (US 2016/0145562) – This invention includes culture dishes arranged in a housing with cameras, gas inlets and outlets, as well as a heater.
Ming (CN 206359537) (provided in the IDS) – This invention includes an incubator for culturing cells with temperature regulation and a cold light for imaging.
Yuan (CN 105219644) (provided in the IDS) – This invention is a temperature-sensitive cell culture surface.
Sakai (JP H05192138) (machine translation) – This invention uses petri dishes coated with N-n-propyl acrylamide for cell culture.

Response to Arguments
Applicant’s arguments filed on January 25, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

	Ronfard discloses that poly(N-n-propyl acrylamide) (paragraph [0023] or claims 5, 12, and 24) is used in cell culture (claims 1, 7, and 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799